Citation Nr: 1036584	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel









INTRODUCTION

The Veteran had active service from January 1970 to November 1973 
and from August 1975 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision from the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia.

In November 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while at 
the RO.  A transcript of that hearing has been associated with 
his claims file.

This matter was previously before the Board in February 2009 at 
which time it was remanded for additional development.  It is now 
returned to the Board for appellate review.


FINDING OF FACT

The evidence of record does not show that the Veteran's current 
cervical spine disorder is causally or etiologically related to 
any in-service injury; nor is it shown that he manifested 
arthritis of the cervical spine to a compensable degree during 
the first post-service year.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2004, November 2005, March 2006, 
March 2009, April 2009, May 2010, and June 2010 the Veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied.  The foregoing correspondence also provided the 
Veteran with the requisite notice with respect to the Dingess 
requirements.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  Pursuant to the February 
2009 Board Remand, the Veteran identified additional treatment 
records that could be helpful to his claim.  In this regard, 
private hospital treatment records from St. Joseph's Hospital 
dated in May 1999 were obtained.  Records which he identified 
with the Southeastern Orthopedic Center were determined to no 
longer be available.  Additionally, the Veteran identified a 
computed tomography (CT) scan of the cervical spine had been done 
in May 1993 at the Eisenhower Medical Center.  While the 
Eisenhower Medical Center provided magnetic resonance imaging 
(MRI) studies of the lumbosacral spine dated in April 1993 and 
May 1993, there were no studies of the cervical spine available.  
In June 2010, the RO issued a Formal Finding of Unavailability of 
the cervical spine CT scan.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran has been medically evaluated.  In sum, the Board finds 
that the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under the 
mandates of the VCAA. 



Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for arthritis may be established based upon a 
legal presumption by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); ); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

During his November 2008 hearing, the Veteran asserted that he 
currently has a neck disorder that is manifested as a result of 
an injury in 1991 during Desert Storm when the vehicle he was 
riding in was run off the road and he hit his head on the roof.  

A review of the Veteran's service treatment records does not 
reveal any complaints relative to his neck or cervical spine.  A 
report of medical history dated in December 1974 shows that the 
Veteran provided a history of a head injury at the age of eight 
when he ran into a car while on a bicycle, and at age 10 when he 
cut the top of his head on a table.  There was no indication of a 
related neck or cervical spine injury.

A chronological record of medical care dated in April 1993 shows 
that the Veteran reported experiencing pain after a vehicle he 
had been riding in hit potholes.  The examination focused on the 
lumbosacral spine and the assessment was mechanical low back 
pain, rule out herniated nucleus pulposus.  There was no 
reference to a neck or cervical spine disorder.

The Veteran's retirement report of medical examination dated in 
August 1993 shows that clinical evaluation of the spine, head, 
and neck was normal.  In the associated report of medical 
history, also dated in August 1993, he indicated that a history 
of recurrent back pain and head injury.  However, the examiner 
elaborated that the back pain was of the lower back and the head 
injury had been years earlier.  There was no reference made to 
symptoms associated with a cervical spine disorder.

Subsequent to service, a VA general medical examination report 
dated in May 1994 shows that the Veteran was given an impression 
of a history of amputation and fractures of fingers of the left 
hand; history of disc rupture of the lumbosacral spine; and 
history of recurrent left ankle sprains.  There was no indication 
of any symptoms associated with a cervical spine disorder.

Private medical records from C. A. K., M.D., dated from February 
1996 to August 2002 show that the Veteran was seen for left arm 
numbness and neck pain.  The assessment was rule out cervical 
disc disease.  X-rays taken in August 1996 showed spurring 
bilaterally at C5-6 and C6-7.  Nerve studies were done, the 
results of which were normal.  In April 1999, the Veteran was 
diagnosed with a herniated disc C6-7 on the left.  

Hospital treatment records from the St. Joseph's Hospital dated 
in May 1999 show that the Veteran underwent a discectomy at C5-C6 
and C6-C7 as a result of a left herniated nucleus pulposus at C6-
C7 and cervical spondylosis, C5-C6, with bilateral foraminal 
stenosis.

Hospital treatment records from the Winn Army Hospital dated from 
March 2004 to January 2005 show that the Veteran had been treated 
for neck pain since July 2004.

A VA examination report dated in March 2005 shows that the 
Veteran reported being evaluated for numbness of the left arm at 
the time of his separation from service.  He added that he had 
undergone surgery on his cervical spine for this around 1996.  
There was no related diagnosis made.

In January 2006, the Veteran provided various lay statements in 
support of his claim.  Statements B. H. and R. W. indicate that 
they had served with the Veteran in Saudi Arabia.  They stated 
that during the month of February 1991 he had been involved in a 
motor vehicle accident in the desert, after which he reported 
symptoms associated with a neck and back injury.  

A statement from W. L. W., Jr., indicates that he also served 
with the Veteran in Saudi Arabia.  He stated that during the week 
of February 11, 1991, during a trip to a forward support 
battalion, the car in which the Veteran had been a passenger was 
run off the road in white out dust conditions by an eighteen 
wheel truck.  Upon returning to the Army Logistics Operation 
Center, he reported that the driver was not injured and the 
vehicle was not damaged; however, he indicated that he was hardly 
able to stand and needed to lie down because of a hurt back and 
neck.  It was also noted that during redeployment of the 
division, numerous administrative records were destroyed to 
include planning documents, hand receipts, and medical files.

A VA examination report dated in June 2009 shows that the 
Veteran's claims file was reviewed by the examiner in conjunction 
with conducting the examination of the Veteran.  In his report, 
the examiner set forth a detailed history of  the Veteran's 
symptoms during and after service.  The Veteran reported that he 
began having problems with his cervical spine during Desert Storm 
while in Saudi Arabia.  He stated that he was being driven by a 
driver and they went through a whiteout from sand, and the 
vehicle was run off the road and hit a hole causing him to jam 
his head and neck up against the roof, also hurting his back.  He 
added that the records in Saudi Arabia were burned just before he 
deployed to Iraq.  He described that he continued to have 
headaches and backaches and reported to sick call numerous times, 
but they always mainly paid attention to his low back pain.  He 
stated that a CT scan had been done at Fort Gordon before he was 
released from active duty; but apparently, there has been 
difficulty finding that record.  Following service, he continued 
to have headaches and undergo treatment for the low back.  Around 
1996, he began having pain that radiated into his left arm.  He 
more or less awoke at night with the pain in his left arm, and he 
continued having that pain in his left arm.  In May 1999, he 
underwent disk fusion.  He indicated that he has continued to 
have constant pain and numbness ever since.   He also reported 
that following service, he initially did contracting work but was 
now the engineer who scheduled dredging operations for United 
States Corps of Engineers.

Following a physical examination of the Veteran, the impression 
was cervical spine degenerative arthritis status post anterior 
diskectomy and fusion at C5-C6, C6-C7; suggestion of residual 
radiculopathy at C5-C6 level.  The examiner opined that as to the 
probability of whether the Veteran's cervical spine disorder was 
related to his period of active service, there was no 
documentation in the claims file to connect the cervical spine 
disorder to the period of active duty service.  The report of 
medical examinations included one from August 1992 and January 
1993.  The 1993 examination would certainly have been after the 
period of the Desert Storm vehicle accident.  There was no 
mention in that report of medical examination of any cervical 
spine problem.  The Veteran mentioned a CT scan having been done 
at Eisenhower Hospital, but that report was not seen.  The VA 
examiner referenced the lay statement from W. L. W., Jr., which 
was certainly supportive of the occurrence of the accident as 
described by the Veteran.  That being said, the examiner 
determined that there was still no documentation to indicate 
cervical spine problems following that and on his return to the 
United States.  There were none in the reports of the medical 
examination of the Veteran had through 1993.  The VA examiner 
concluded that it was less likely as not (less than 50:50 
probability) that the Veteran's current cervical spine disorder 
was a result of or caused by the period of active service by the 
Veteran.

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for a cervical spine 
disorder.  While there is competent lay evidence of record to 
suggest that the Veteran sustained a neck injury in a motor 
vehicle accident in service, there is no competent medical 
evidence of a nexus between his currently diagnosed cervical 
spine disorder and the Veteran's period of active service.  

Notwithstanding the recent lay evidence of an inservice cervical 
spine injury, the Veteran's August 1993 separation report of 
medical examination showed that his spine and neck were 
clinically normal at separation.  This report is highly probative 
as to the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition.  See Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision).  
While the Veteran asserted in an August 2010 statement in 
response to the July 2010 Supplemental Statement of the Case 
(SSOC) that there was no box to check for neck pain on his August 
1993 separation examination, but he did check the box for joint 
pain instead, the fact remains that the examiner's report at that 
time did not mention any neck or cervical symptomatology, either 
by complaint or observation.  Indeed, there is no medical 
evidence of any kind in the STRs of neck or cervical spine 
symptomatology

Following service, there is no indication of symptoms associated 
with a cervical spine disorder until February 1996, more than 
three years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service, can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds probative the June 2009 opinion of the VA 
examiner that stated that it was less likely than not that the 
Veteran's current cervical spine disorder was a result of his 
period of active service.  This opinions is considered probative 
as it was definitive, based upon a complete review of the 
Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   
The Veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

As there is no competent medical evidence of record linking the 
current cervical spine disorder to service, entitlement to 
service connection for a cervical spine disorder cannot be 
granted.  See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet 
App. at 346.

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with arthritis of the cervical 
spine which had become manifested to a compensable degree during 
the first year following his separation from service.  As such, 
entitlement to service connection for a cervical spine disorder 
on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 
3.307, 3.309.

The Board recognizes the Veteran's contentions, as well as those 
in the various lay statements, that he has had a continuous 
cervical spine disorder since active service.  When a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity his 
cervical spine symptomatology, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no medical evidence of a cervical 
spine disorder) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with a 
cervical spine disorder until February 1996, and no competent 
medical evidence linking the current cervical spine disorder to 
the Veteran's service) outweigh the Veteran's contentions.  

Significantly, the Board points out that in the June 2009 VA 
examination report specifically considered the Veteran's 
statements and other lay statements, but found them unpersuasive 
in view of the medical evidence that were contrary to the 
Veteran's assertions.  The Board finds the Veteran to be 
competent and assumes him credible - despite the lack of 
contemporaneous medical evidence - to state he had neck pain in 
service and since as he described.  However, in view of the 
medical evidence as a whole in conjunction with the negative VA 
medical opinion taking into account the Veteran's assertions, the 
Board does not find the Veteran competent to state that any such 
pain was related to his current cervical spine disorder.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has a current cervical spine 
disorder that is related to active service are not competent.  
There is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Accordingly, the Veteran's claim for service connection for a 
cervical spine disorder is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
cervical spine disorder.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49. 


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


